Drawings
The drawings were received on 3/10/22.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art of record, Hopfe, teaches a laminated windshield (Hopfe col. 1, ln 16)  with a pair of glass panes (items 27, 28) sandwiching an interlayer film (item 10), where the interlayer film has a regular ‘groove’ type pattern on one surface, and an irregular pattern on the second surface (Hopfe abs). Hopfe further teaches that the regular pattern is oriented at 45° relative to the perpendicular direction of the windshield (Hopfe col. 4, ln 43-45).
Hopfe does not teach or suggest a multilayer interlayer film where both major surfaces have an irregular pattern of recesses and projections overlayed onto a regular pattern of recesses and projections. Hopfe also does not teach orienting the regular pattern at 30° or less relative to a perpendicular direction of the windshield.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        6/18/22